IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-796

                                       No. COA22-291

                                   Filed 6 December 2022

     Watauga County, No. 20CRS51032

     STATE OF NORTH CAROLINA

                  v.

     ROBERT MACDONALD WALTERS, Defendant.


           Appeal by defendant from judgment entered 27 October 2021 by Judge R.

     Gregory Horne in Superior Court, Watauga County. Heard in the Court of Appeals

     1 November 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Phyllis A.
           Turner, for the State.

           Assistant Public Defender Max E. Ashworth, III, for defendant-appellant.


           STROUD, Chief Judge.


¶1         Defendant appeals from a judgment entered upon a jury verdict finding him

     guilty of possession of methamphetamine. Defendant argues evidence regarding the

     methamphetamine was inadmissible because the police did not have probable cause

     to search his vehicle due to recent changes in North Carolina law involving marijuana

     and industrial hemp. Because Defendant had no legitimate expectation of privacy in

     the bag where he stored both his hemp and methamphetamine, and Defendant’s bag
                                       STATE V. WALTERS

                                            2022-NCCOA-796

                                           Opinion of the Court



     was not protected by the federal Constitution or this State’s Constitution, we affirm

     the trial court’s denial of Defendant’s motion to suppress.

                                      I.      Background

¶2         Defendant contends the trial court erred by denying his motion to suppress

     evidence found during a search of his vehicle. Defendant and the State agreed, on

     the record, upon the factual basis for purposes of deciding the motion to suppress.

     They agreed the trial court should consider an affidavit by Defendant’s counsel in

     support of the motion to suppress and a “SYNOPSIS” written by the responding

     deputy on the night of Defendant’s arrest, which was attached to Defendant’s

     counsel’s affidavit as an exhibit. Defendant and the State did not formally introduce

     any additional evidence when the motion was heard before trial on 26 October 2021.

¶3         The synopsis indicates on 16 October 2020 Watauga County Sheriff’s Deputy

     Brian Lyall was driving and on duty when he “noticed a black Dodge diesel truck” at

     an intersection. Deputy Lyall recognized the driver as Defendant; Deputy Lyall also

     had information from another deputy, Deputy Norris, that Deputy Norris had “seized

     suspected Methamphetamine off of [Defendant] in the recent past.” Deputy Norris

     had also taken out felony possession warrants on Defendant, which were still
                                         STATE V. WALTERS

                                           2022-NCCOA-796

                                         Opinion of the Court



     outstanding.1 Deputy Lyall turned around to follow the truck and saw “a black in

     color Dodge sitting in the parking lot of” a car dealership. Deputy Lyall then turned

     on his lights and “initiate[d] a traffic stop.”

¶4          Here, Defendant’s counsel’s affidavit and Deputy Lyall’s synopsis differ on

     some details of the exact sequence of events. According to Deputy Lyall’s synopsis,

     he asked for Defendant’s driver’s license, radioed dispatch, and confirmed Defendant

     still had an “outstanding warrant for his arrest.” Defendant’s counsel’s affidavit

     states, based upon his review of the body-cam video of the event, that “Upon arriving

     at the Dodge Ram, Dep. Lyall opened the driver’s side door of the Dodge Ram and

     ordered Defendant to exit the vehicle. . . . Defendant complied with Dep. Lyall’s

     request and immediately exited the Dodge Ram.” The affidavit continues, “[u]pon

     exiting the Dodge Ram, Dep. Lyall immediately placed the Defendant under arrest

     and handcuffed the Defendant.” The affidavit notes, “[d]espite what is noted in

     Exhibit ‘A,’ [the synopsis,] Dep. Lyall did not ask Defendant for license, registration,

     or any other documentation prior to placing him under arrest.” There was no further

     explanation of the discrepancy between the events contained in the body-cam video

     as asserted in Defendant’s counsel’s affidavit and Deputy Lyall’s synopsis.




     1 The outstanding warrants that were the original cause for Defendant’s arrest were not
     included in the Record on Appeal, but Defendant does not dispute that he was arrested upon
     the outstanding warrants.
                                      STATE V. WALTERS

                                        2022-NCCOA-796

                                       Opinion of the Court



¶5         Deputy Lyall called “Canine Handler Watson to the scene,” arrested

     Defendant, searched him, placed him in handcuffs behind his back, and put him in

     Deputy Lyall’s patrol car.     The affidavit states Deputy Lyall “retrieved the

     Defendant’s cell phone so that Defendant could make arrangements for the Dodge

     Ram[,]” but the synopsis does not. The affidavit also states that, due to Defendant’s

     discomfort and difficulty with having his hands handcuffed behind his back, Deputy

     Lyall allowed Defendant to exit the patrol car and Deputy Lyall moved Defendant’s

     handcuffs to the front of Defendant’s body.         While Deputy Lyall was moving

     Defendant’s handcuffs, or shortly thereafter, Deputy Watson arrived. Deputy Lyall

     then placed Defendant back in the patrol car.

¶6         The affidavit indicates Deputy Lyall asked Deputy Watson to “run his dog”

     around Defendant’s truck after Deputy Lyall placed Defendant back in the patrol car.

     The synopsis does not indicate Deputy Lyall asked Deputy Watson to run his dog

     around the truck, but only states that after Deputy Lyall placed Defendant in the

     patrol car “Deputy Watson advised [Deputy Lyall] that his Canine indicated on the

     vehicle.”2 Deputy Lyall searched the truck and “under the [driver’s side] seat [Deputy

     Lyall] located a black [C]rown [R]oyal bag. Inside the bag was a bag of Marijuana, a



     2 Deputy Watson confirmed during the State’s presentation of evidence that the “dog is
     certified in cocaine, heroin, meth[amphetamine], and marijuana.” The dog is annually
     recertified to detect these substances. Defendant did not object to Deputy Watson’s
     testimony.
                                       STATE V. WALTERS

                                        2022-NCCOA-796

                                       Opinion of the Court



     Marijuana smoking device, a plastic tube of Marijuana and a plastic bag containing

     a white crystal like substance.” Deputy Watson stayed behind to coordinate the

     towing of the truck while Deputy Lyall took Defendant to a magistrate’s office where

     he was served the “outstanding warrant for possession of Methamphetamine.”

     Defendant was later indicted for possession of methamphetamine, possession of

     marijuana paraphernalia, and simple possession of marijuana, a Schedule VI

     controlled substance, based on the search on 16 October 2020.         “The suspected

     Methamphetamine” from 16 October 2020 was “sent to the Western Regional

     Laboratory” for testing. The State presented expert testimony at trial identifying the

     substance as methamphetamine. The record is unclear on the timing, but at some

     point prior to trial the “Marijuana” located during the search of Defendant’s truck

     was identified as hemp. The State voluntarily dismissed the charges for possession

     of marijuana paraphernalia and possession of marijuana on 28 October 2021.

¶7         Defendant filed a pretrial motion to suppress “any and all evidence or potential

     evidence seized following an illegal search of [his] motor vehicle” on 16 October 2021.

     This motion was heard 26 October 2021, on the first day of Defendant’s trial, after

     jury selection but before the State began presenting evidence. After hearing counsels’

     arguments on the motion, the trial court reconciled the differences between the

     synopsis and affidavit and made oral findings of fact:

                         The Court would find that Deputy Brian Lyall of
                     STATE V. WALTERS

                      2022-NCCOA-796

                     Opinion of the Court



Watauga County Sheriff’s department was on patrol. And
to be clear, I’m also relying upon the attached affidavit and
the synopsis from Deputy Brian Lyall that’s included in the
stipulation; . . .

      ...

       THE COURT: On the 16th day of October 2020, that
Deputy Lyall was operating his patrol car on 421 South in
Boone, east side of Boone. That at the intersection of 421
South and Old 421 South, he observed a Dodge diesel
pickup truck and observed [Defendant] to be the operator
of that vehicle. That based upon Deputy Lyall’s previous
information, he knew that there was an outstanding order
for arrest with regard to the driver, [Defendant].
Accordingly, he followed the vehicle and ended up finding
the vehicle stopped in the PVA of the Chevrolet dealership
on the east side of Boone. That upon seeing the vehicle he
pulled up, activated his blue lights and initiated a formal
stop of the vehicle.

       He approached the vehicle, found [Defendant] to be
the operator. That through communication with his
dispatch, and verified that there was an outstanding order
for arrest for [Defendant]. That he approached the vehicle,
directed [Defendant] to exit the vehicle, and placed him in
custody pursuant to the order for arrest. That he placed
[Defendant] in his patrol vehicle. That he then at the
request of [Defendant], approached the Dodge Pickup truck
to retrieve [Defendant’s] cell phone so that he could make
provision for disposition or care for the truck. That when
Deputy Lyall returned with the cell phone, he noted that
[Defendant] was uncomfortable, having been handcuffed
with his hands behind his back; that he was fidgeting and
was in an uncomfortable position. That Deputy Lyall then
allowed [Defendant] to step from the vehicle and unlocked
his handcuffs from behind [Defendant] and secured the
handcuffs so [Defendant’s] hands were in front to relieve
the discomfort. That is shown on the video.
                                   STATE V. WALTERS

                                    2022-NCCOA-796

                                   Opinion of the Court



                    Deputy Watson pulled onto the scene at this time.
             That at this point, [Defendant] was in custody pursuant to
             the order for arrest. That Officer Watson was a K9 handler
             and had a K9 officer. . . . And that after placing
             [Defendant] back into his patrol car after adjusting his
             handcuffs, Deputy Lyall requested Deputy Watson to run
             his dog around the Dodge Ram. That Deputy Watson did
             that and that the K9 alerted as to the vehicle. And
             subsequent to that, the interior portion of the vehicle was
             searched, resulting in the discovery and seizure of
             contraband that is underlying the charge presently before
             the court.

The trial court then discussed case law argued by Defendant and the State, after

which the trial court concluded:

             That the parties having stipulated to the affidavit and
             attached arrest report, the Court has made the above
             findings of fact. The Court, therefore, would conclude that
             [Defendant] was in custody. It’s separate and apart from
             his arrest, yet contemporaneous with that, Deputy Watson
             walked the trained K9 around the exterior portion of the
             vehicle and the dog alerted.

                    The Court would conclude that the dog’s alert
             constituted probable cause, and therefore, there was a
             basis separate and apart from the arrest to search the
             interior of the vehicle. That the subsequent search found
             whatever the subsequent evidence shows. Therefore, the
             Court would find and conclude that walking the K9 around
             the vehicle did not delay the ongoing arrest at the scene.
             That there was probable cause to support that walking the
             K9 around did not constitute a search of the vehicle. That
             the subsequent alert created probable cause for a search of
             the interior of the vehicle, and any items seized as a result
             were lawfully, subsequent search was lawful and any items
             seized were lawfully obtained.

The trial court then disposed of other pretrial motions, and the State presented
                                       STATE V. WALTERS

                                        2022-NCCOA-796

                                       Opinion of the Court



     evidence.

¶8         During the State’s presentation of evidence, Defendant objected to Deputy

     Watson’s testimony on the search of his truck generally and to Deputy Watson’s

     testimony regarding the “Crown Royal bag with a container with a leafy green

     substance . . . .” Defendant did not object after either Deputy Watson or Deputy Lyall

     testified about the “white crystal substance” found in Defendant’s truck. Defendant

     was ultimately convicted by a jury of possession of methamphetamine; the trial court

     entered a judgment on or about 27 October 2021. Defendant gave notice of appeal in

     open court.

                                II.   Standard of Review

¶9         Defendant acknowledges he did not object when the State introduced Deputy

     Watson and Deputy Lyall’s testimony regarding the “white crystal substance” found

     in the truck or the State Crime Lab forensic scientist’s testimony that the substance

     found in Defendant’s truck was identified as methamphetamine. Therefore, the issue

     of whether the trial court erred in denying his motion to suppress is unpreserved and

     ordinarily would be precluded from appellate review. See State v. Grice, 367 N.C.

     753, 764, 767 S.E.2d 312, 320 (2015). But,

                   [i]n criminal cases, an issue that was not preserved by
                   objection noted at trial and that is not deemed preserved
                   by rule or law without any such action nevertheless may be
                   made the basis of an issue presented on appeal when the
                   judicial action questioned is specifically and distinctly
                                         STATE V. WALTERS

                                           2022-NCCOA-796

                                          Opinion of the Court



                    contended to amount to plain error.

       N.C. R. App. P. 10(a)(4); see also State v. Goss, 361 N.C. 610, 622, 651 S.E.2d 867, 875

       (2007), cert. denied, 555 U.S. 835, 172 L.Ed.2d 58 (2008).            Here, Defendant

       “specifically and distinctly contend[s],” N.C. R. App. P. 10(a)(4), “[t]he trial court

       committed plain error when it denied [Defendant’s] motion to suppress . . . .”

       (Emphasis removed.)

¶ 10         We therefore review Defendant’s appeal for plain error.

                    For error to constitute plain error, a defendant must
                    demonstrate that a fundamental error occurred at trial.
                    See [State v.] Odom, 307 N.C. [655, ] 660, 300 S.E.2d [375,
                    ] 378 [1983]. To show that an error was fundamental, a
                    defendant      must    establish     prejudice—that,     after
                    examination of the entire record, the error “had a probable
                    impact on the jury’s finding that the defendant was guilty.”
                    See id. (citations and quotation marks omitted); see
                    also Walker, 316 N.C. at 39, 340 S.E.2d at 83 (stating “that
                    absent the error the jury probably would have reached a
                    different verdict” and concluding that although the
                    evidentiary error affected a fundamental right, viewed in
                    light of the entire record, the error was not plain error).
                    Moreover, because plain error is to be “applied cautiously
                    and only in the exceptional case,” Odom, 307 N.C. at 660,
                    300 S.E.2d at 378, the error will often be one that “seriously
                    affect[s] the fairness, integrity or public reputation of
                    judicial proceedings,” Odom, 307 N.C. at 660, 300 S.E.2d at
                    378 (quoting McCaskill, 676 F.2d at 1002).

       State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012). Defendant “bear[s]

       the heavier burden of showing that the error rises to the level of plain error.” Id. at

       516, 723 S.E.2d at 333.
                                         STATE V. WALTERS

                                           2022-NCCOA-796

                                          Opinion of the Court



                    “In conducting our review for plain error, we must first
                    determine whether the trial court did, in fact, err in
                    denying Defendant’s motion to suppress.” State v. Powell,
                    253 N.C. App. 590, 594–95, 800 S.E.2d 745, 748-49
                    (2017) (noting that, in a plain error analysis regarding the
                    denial of a motion to suppress, we apply the normal
                    standard of review to determine whether error occurred).

                    “The standard of review in evaluating the denial of a
                    motion to suppress is whether competent evidence
                    supports the trial court’s findings of fact and whether the
                    findings of fact support the conclusions of law.” State v.
                    Jackson, 368 N.C. 75, 78, 772 S.E.2d 847, 849 (2015).
                    “Competent evidence is evidence that a reasonable mind
                    might accept as adequate to support the finding.” State v.
                    Ashworth, 248 N.C. App. 649, 651, 790 S.E.2d 173,
                    176, disc. rev. denied, 369 N.C. 190, 793 S.E.2d 694 (2016).

       State v. Newborn, 279 N.C. App. 42, 2021-NCCOA-426, ¶¶ 23-24. If the trial court

       erred, we then determine whether that error “had a probable impact on the jury’s

       finding that the defendant was guilty.” Lawrence, 365 N.C. at 518, 723 S.E.2d at 334

       (quoting Odom, 307 N.C. at 660, 300 S.E.2d at 378).

                                        III.    Analysis

¶ 11         Defendant presents and argues a single issue on appeal: “Whether law

       enforcement officers need probable cause to use a drug-detection dog to sniff a vehicle

       for narcotics when the dog is unable to distinguish between contraband and

       noncontraband.” Because Defendant did not have a legitimate expectation of privacy

       in the bag where he stored his methamphetamine, which could be detected by the

       drug-sniffing dog used by the police, the trial court did not err by denying Defendant’s
                                                STATE V. WALTERS

                                                  2022-NCCOA-796

                                                Opinion of the Court



       motion to suppress. We affirm.

¶ 12           Defendant did not challenge any of the trial court’s findings of fact.3 Instead,

       his arguments focus on the trial court’s conclusion the officers had probable cause to

       search his truck and whether the dog sniff also constituted a search. The question

       on appeal is therefore whether the trial court erred in determining the use of a drug-

       sniffing dog and subsequent search of Defendant’s truck was lawful. If the trial court

       did err, we must then consider whether this error was so fundamental in that “after

       examination of the entire record, the error ‘had a probable impact on the jury’s finding

       that the defendant was guilty.’” Lawrence, 365 N.C. at 518, 723 S.E.2d at 334

       (quoting Odom, 307 N.C. at 660, 300 S.E.2d at 378). Thus, we first focus our analysis

       on whether the deputies were constitutionally permitted to search Defendant’s

       vehicle and whether the deputies lawfully used the drug-sniffing dog.

¶ 13           Defendant argues the trial court erred by denying his motion to suppress

       because the deputies made a warrantless search of his vehicle without probable cause




       3 As a preliminary matter, we note the trial court did not reduce its ruling on Defendant’s motion to
       writing, and only made oral findings of fact and conclusions of law at Defendant’s trial. As to a motion
       to suppress, “[t]he judge must set forth in the record his findings of fact and conclusions of law.” N.C.
       Gen. Stat. § 15A-977(f) (2021). “A written determination setting forth the findings and conclusions is
       not necessary, but it is the better practice.” State v. Bartlett, 368 N.C. 309, 312, 776 S.E.2d 672, 674
       (2015) (citing State v. Oates, 366 N.C. 264, 268, 732 S.E.2d 571, 574 (2012)). Here, the trial court
       resolved any issues of fact in its oral findings of fact, and we can address Defendant’s arguments based
       upon the trial court’s oral findings of fact and conclusions of law. “Thus, our cases require findings of
       fact only when there is a material conflict in the evidence and allow the trial court to make these
       findings either orally or in writing.” Id.
                                          STATE V. WALTERS

                                            2022-NCCOA-796

                                           Opinion of the Court



       when Deputy Watson ran his dog around the truck. Defendant does not argue, if the

       dog sniff is not a search, whether the dog sniff could assist in establishing probable

       cause for the subsequent search of his truck by Deputies Lyall and Watson.

       Defendant argues the dog sniff was a search because recent changes in North

       Carolina law–namely passage of the Industrial Hemp Act in 2015 legalizing the

       production, possession, and consumption of hemp–now renders drug-detecting dogs

       unable to differentiate between contraband and noncontraband items. Because the

       dogs signal to THC, which is present in both marijuana and hemp, and because

       Defendant now has a legitimate privacy interest in hemp, Defendant argues the use

       of drug-detecting dogs in this context “runs afoul of the holding in” Illinois v. Caballes,

       543 U.S. 405, 160 L.Ed.2d 842 (2005). Defendant argues the use of the dog is now a

       search, the deputies had no probable cause to search his truck, none of the exceptions

       to the warrant requirement for a search apply, the evidence of the methamphetamine

       should have been suppressed, and the trial court erred in denying his motion to

       suppress. Because Defendant does not challenge any of the trial court’s findings of

       fact, we interpret these arguments to address the trial court’s conclusion “there was

       probable cause to support that walking the K9 around did not constitute a search of

       the vehicle.”

¶ 14         The State conversely argues “[t]he trial court properly denied Defendant’s

       motion to suppress based on well-settled law in North Carolina[,]” specifically that
                                         STATE V. WALTERS

                                          2022-NCCOA-796

                                         Opinion of the Court



       “[t]he trial court relied on State v. Branch, 177 N.C. App. 104, 627 S.E.2d 506 (2006)

       and Illinois v. Caballes[,] 543 U.S. 405, 125 S.CT. 834, 160 L. Ed. 842 (2005).” The

       State argues these cases determine Defendant could not have had a privacy interest

       in any contraband he possessed, and since the dog sniff revealed the location of a

       substance Defendant had no right to possess, Caballes and Branch establish that the

       dog sniff did not violate the Fourth Amendment. Defendant’s arguments require us

       to begin with the basics of the constitutional protections afforded criminal defendants

       from unreasonable searches and seizures.

       A. Search and Seizure

¶ 15         “The Fourth Amendment to the United States Constitution protects ‘[t]he right

       of the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures[.]’” State v. Teague, 2022-NCCOA-600, ¶ 26

       (quoting U.S. Const. amend. IV). “‘The North Carolina Constitution affords similar

       protection.’” Id. (quoting State v. Cabbagestalk, 266 N.C. App. 106, 111, 830 S.E.2d

       5, 9 (2019)) (citing N.C. Const. art. 1, § 20). Defendant contends (1) following the

       legalization of industrial hemp in North Carolina a dog sniff is a search, and (2) this

       particular dog sniff was an “unreasonable” search from which he was protected by

       the federal and State Constitutions.

          1. What is a Fourth Amendment “Search”

¶ 16         This Court has previously addressed what constitutes a Fourth Amendment
                                  STATE V. WALTERS

                                    2022-NCCOA-796

                                  Opinion of the Court



“search” and the implications of using drug-sniffing dogs to seek contraband in State

v. Washburn:

             The first clause of the Fourth Amendment protects the
             “right of the people to be secure in their persons, houses,
             papers, and effects, against unreasonable searches and
             seizures.” U.S. Const. amend. IV. “[T]he touchstone of the
             Fourth Amendment analysis has been whether a person
             has a constitutionally protected reasonable expectation of
             privacy.” State v. Phillips, 132 N.C.App. 765, 770, 513
             S.E.2d 568, 572 (internal quotation marks omitted), disc.
             review denied and appeal dismissed, 350 N.C. 846, 539
             S.E.2d 3 (1999). Such an unreasonable search “occurs when
             an expectation of privacy that society is prepared to
             consider reasonable is infringed.” United States v.
             Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 80 L.Ed.2d 85,
             94 (1984).

             Official conduct that does not compromise any legitimate
             interest in privacy is not a search subject to the Fourth
             Amendment. Id. at 123, 104 S.Ct. 1652, 80 L.Ed.2d at
             101. Any interest in possessing contraband cannot be
             deemed legitimate, and thus, governmental conduct that
             only reveals the possession of contraband does not
             compromise any legitimate privacy interest. Id. at 121–23,
             104 S.Ct. 1652, 80 L.Ed.2d at 99–101.

             The United States Supreme Court discussed the Fourth
             Amendment implications of a canine sniff in United States
             v. Place. 462 U.S. 696, 103 S.Ct. 2637, 77 L.Ed.2d 110
             (1983). There, the Court treated the sniff of a well-trained
             narcotics dog as sui generis because the sniff “disclose[d]
             only the presence or absence of narcotics, a contraband
             item.” Id. at 707, 103 S.Ct. 2637, 77 L.Ed.2d at 121. As the
             United States Supreme Court explained in Illinois v.
             Caballes, since there is no legitimate interest in possessing
             contraband, a police officer’s use of a well-trained narcotics
             dog that reveals only the possession of narcotics does not
                                          STATE V. WALTERS

                                            2022-NCCOA-796

                                          Opinion of the Court



                    compromise any legitimate privacy interest and does not
                    violate the Fourth Amendment. 543 U.S. 405, 408–09, 125
                    S.Ct. 834, 160 L.Ed.2d 842, 847 (2005).

       State v. Washburn, 201 N.C. App. 93, 96-97, 685 S.E.2d 555, 558 (2009). Because a

       dog sniff was not a search, at least prior to the legalization of industrial hemp in

       North Carolina, “probable cause was not a prerequisite for” the use of a dog to detect

       contraband. See id. at 99, 685 S.E.2d at 560; see also Branch, 177 N.C. App. at 108,

       627 S.E.2d at 509 (“[O]nce the lawfulness of a person’s detention is established,

       Caballes instructs us that officers need no additional assessment under the Fourth

       Amendment before walking a drug-sniffing dog around the exterior of that

       individual’s vehicle.”). As a result, the police were generally free to use drug-sniffing

       dogs during traffic stops to detect contraband without implicating the Fourth

       Amendment. Compare Rodriguez v. U.S., 575 U.S. 348, 350, 191 L. Ed. 2d 492, 496

       (2015) (expanding upon Caballes and holding “a police stop exceeding the time needed

       to handle the matter for which the stop was made violates the Constitution’s shield

       against unreasonable seizures. A seizure justified only by a police-observed traffic

       violation, therefore, ‘become[s] unlawful if it is prolonged beyond the time reasonably

       required to complete th[e] mission’ of issuing a ticket for the violation.”).

¶ 17         Defendant contends the United States Supreme Court and North Carolina

       appellate court cases “must now be re-examined due to industrial hemp’s

       legalization.” Defendant notes that previously “the United States Supreme Court
                                         STATE V. WALTERS

                                          2022-NCCOA-796

                                         Opinion of the Court



       and this Court held using a drug-detection dog to walk around a vehicle’s exterior to

       sniff for narcotics is not a search. City of Indianapolis v. Edmond, 531 U.S. 32, 40,

       121 S. Ct. 447, 453; State v. Fisher, 141 N.C. App. 448, 457, 539 S.E.2d 677, 684.” But

       given the legalization of hemp, Defendant argues that, because a drug-sniffing dog

       may now alert to noncontraband, the underlying rationale in Caballes now requires

       probable cause to use a drug-sniffing dog because the dog can alert to noncontraband.

¶ 18          As discussed above, the Supreme Court of the United States explained the

       Fourth Amendment implications of dog sniffs in Caballes. See Caballes, 543 U.S. 405,

       160 L.Ed.2d 842.    In Caballes, the defendant was stopped for speeding on the

       highway. Id. at 406, 160 L.Ed.2d at 845. A K-9 unit overheard the responding officer

       call dispatch to report the stop and also responded to the scene. Id. at 406, 160

       L.Ed.2d at 845-46. When the K-9 unit arrived, the K-9 officer walked the dog around

       the defendant’s vehicle while the responding officer wrote the defendant a citation.

       Id.   The dog alerted; based on the alert the officers searched the trunk of the

       defendant’s vehicle; the officers found marijuana; and then the officers arrested the

       defendant. Id.

¶ 19          The United States Supreme Court held

                    [o]fficial conduct that does not “compromise any legitimate
                    interest in privacy” is not a search subject to the Fourth
                    Amendment. Jacobsen, 466 US, at 123, 80 L Ed 2d 85, 104
                    S Ct 1652. We have held that any interest in possessing
                    contraband cannot be deemed “legitimate,” and thus,
                                  STATE V. WALTERS

                                    2022-NCCOA-796

                                  Opinion of the Court



             governmental conduct that only reveals the possession of
             contraband “compromises no legitimate privacy interest.”
             Ibid. This is because the expectation “that certain facts
             will not come to the attention of the authorities” is not the
             same as an interest in “privacy that society is prepared to
             consider reasonable.” Id., at 122, 80 L Ed 2d 85, 104 S Ct
             1652 (punctuation omitted). In United States v. Place, 462
             US 696, 77 L Ed 2d 110, 103 S Ct 2637 (1983), we treated
             a canine sniff by a well-trained narcotics-detection dog as
             “sui generis” because “it discloses only the presence or
             absence of narcotics, a contraband item.” Id., at 707, 77 L
             Ed 2d 110, 103 S Ct 2637; see also Indianapolis v. Edmond,
             531 US 32, 40, 148 L Ed 2d 333, 121 S Ct 447 (2000).

Id. at 408-09, 160 L.Ed.2d at 847 (emphasis added). The Supreme Court further held

“the use of a well-trained narcotics-detecting dog–one that ‘does not expose

noncontraband items that otherwise would remain hidden from public view,’ Place,

462 US, at 707, 77 L Ed 2d 110, 103 S Ct 2637–during a lawful traffic stop, generally

does not implicate legitimate privacy interests.” Id. at 409, 160 L.Ed.2d at 847. The

Supreme Court noted this holding was consistent with recent precedent addressing

searches that could detect both lawful and unlawful activity:

             The legitimate expectation that information about
             perfectly lawful activity will remain private is categorically
             distinguishable from respondent’s hopes or expectations
             concerning the nondetection of contraband in the trunk of
             his car. A dog sniff conducted during a concededly lawful
             traffic stop that reveals no information other than the
             location of a substance that no individual has any right to
             possess does not violate the Fourth Amendment.

Id. at 409-10, 160 L.Ed.2d at 847-48 (emphasis added).
                                         STATE V. WALTERS

                                             2022-NCCOA-796

                                          Opinion of the Court



¶ 20           Here, Defendant did not have a “legitimate privacy interest” in his

       methamphetamine.      The drug-sniffing dog was trained and certified to alert on

       methamphetamine, and Defendant did not create a “legitimate privacy interest” as

       to the methamphetamine simply by storing it in the same bag with the hemp. See id.

       at 408, 160 L.Ed.2d at 847 (“We have held that any interest in possessing contraband

       cannot be deemed ‘legitimate[.]’”). Deputy Watson confirmed during the State’s

       presentation   of   evidence   that    the   “dog   is    certified   in   cocaine,   heroin,

       meth[amphetamine], and marijuana.” The dog was annually re-certified to detect

       these substances. The dog was trained to alert to the methamphetamine even in the

       absence of hemp. Thus, Defendant’s argument that Caballes “must be re-examined

       due to industrial hemp’s legalization” is simply not presented by the facts of this case,

       where the methamphetamine and hemp were in the same bag, and the canine was

       trained to detect both substances.

¶ 21         The legalization of hemp has no bearing on the continued illegality of

       methamphetamine, and the Fourth Amendment does not protect against the

       discovery of contraband, detectable by the drug-sniffing dog, because Defendant

       decided to package noncontraband beside it.          Additionally, we have repeatedly

       applied precedent established before the legalization of hemp, even while

       acknowledging the difficulties in distinguishing hemp and marijuana in situ. See

       Teague, ¶ 58 (finding decisions of the federal courts of North Carolina persuasive and
                                         STATE V. WALTERS

                                           2022-NCCOA-796

                                          Opinion of the Court



       deciding “[t]he passage of the Industrial Hemp Act, in and of itself, did not modify the

       State’s burden of proof at the various stages of our criminal proceedings”); State v.

       Highsmith,    2022-NCCOA-560,       ¶¶    16-20    (determining   the   difficulties   in

       distinguishing hemp and marijuana did not alter the traditional probable cause

       analysis, and the scent of marijuana or hemp in addition to other facts may grant an

       officer probable cause to search for or seize suspected contraband); State v. Parker,

       277 N.C. App. 531, 2021-NCCOA-217, ¶¶ 13, 31 (noting the defendant argued the

       trial court erred in denying his motion to suppress by “failing to address the material

       issue of the indistinguishable scents of marijuana and legal hemp[,]” this Court held

       “we need not determine whether the scent or visual identification of marijuana alone

       remains sufficient to grant an officer probable cause to search a vehicle” because the

       police had additional facts available to them, other than the scent of marijuana or

       hemp, sufficient to grant the police probable cause).

¶ 22          We need not re-examine the application of the Supreme Court’s holding in

       Caballes to a canine sniff based on the facts of this case. Defendant had no legitimate

       expectation of privacy in his contraband simply because it was stored together with

       non-contraband in his vehicle, the dog-sniff could detect the methamphetamine

       regardless of the presence of hemp, and the dog-sniff of Defendant’s truck did not

       constitute a search.
                                          STATE V. WALTERS

                                            2022-NCCOA-796

                                           Opinion of the Court



       B. Probable Cause

¶ 23         Next, we address the trial court’s conclusion that the dog’s “alert created

       probable cause for a search of the interior of [Defendant’s] vehicle.” We have, so far,

       only determined that the use of the drug-sniffing dog did not constitute a search

       prohibited by the Fourth Amendment. We must still determine whether the police

       had probable cause for the subsequent search of Defendant’s vehicle.

¶ 24         This Court recently published an opinion in Highsmith where the defendant

       made a similar argument. See Highsmith, ¶ 10. In Highsmith, the police received

       multiple complaints of a house being used to sell narcotics. Id. ¶ 4. Two officers

       followed a vehicle after it left the residence, then pulled the vehicle over after noticing

       it “had a broken brake light” and it “illegally cross[ed] a yellow line.” Id. The

       defendant “was sitting in the vehicle’s front passenger seat.” Id. ¶ 5. The police

       recognized the defendant from “past encounters and arrests,” noticed ammunition in

       a rear passenger seat, and the defendant and the driver of the vehicle “gave

       inconsistent stories about where they were headed and from where they were

       coming.” Id. ¶¶ 5-6. The police called a K-9 unit, and after the K-9 unit arrived the

       dog “sniffed the exterior of the vehicle and alerted to the possible presence of drugs.”

       Id. ¶ 7. The defendant was removed from the vehicle; the police searched the vehicle;

       and the officers found evidence of marijuana and paraphernalia for the sale of

       marijuana. Id. ¶ 7. The defendant was indicted and filed a motion to suppress. Id.
                                 STATE V. WALTERS

                                  2022-NCCOA-796

                                 Opinion of the Court



¶¶ 9-10. The defendant and the State in Highsmith made similar arguments to

Defendant and the State in this case:

            Defendant filed a motion to suppress, challenging the
            lawfulness of the search and subsequent seizure of the
            marijuana. Defendant premised his argument on the
            emerging industry of legal hemp, indistinguishable by
            either sight or smell from marijuana. Defendant argued at
            the hearing that a K-9 alert standing alone cannot support
            probable cause when legalized hemp is widely available.
            Because marijuana and hemp are indistinguishable,
            Defendant argued, an unlawful seizure would first be
            needed in order to perform testing to confirm the substance
            was marijuana. The K-9 alert therefore could not support
            the warrantless search, and the ensuing evidence
            recovered should be suppressed, as the result of both an
            illegal search and an illegal seizure following the search.

            The State argued the existence of legal hemp does not
            change the analysis that a K-9 alert can support probable
            cause. The prosecutor explained that because the K-9 alert
            was not the only factor giving rise to the officers’ probable
            cause to believe Defendant was engaged in criminal
            activity, this is “a K-9 sniff plus” case. (Emphasis added).
            Other factors cited by the prosecutor were the inconsistent
            statements made to officers by Defendant and the driver of
            the vehicle, the fact that neither the driver nor Defendant
            was the registered owner of the vehicle, and the officers’
            knowledge of Defendant's prior arrests related to
            marijuana.

            The trial court denied Defendant’s motion to suppress by
            order entered 8 February 2021. The trial court concluded
            that “K-9 Mindy’s positive alert for narcotics at the SUV,
            along with other factors in evidence, provided the officers
            on the scene with sufficient facts to find probable cause to
            conduct a warrantless search of the inside of the vehicle.”

Id. ¶¶ 10-12 (emphasis added).
                                         STATE V. WALTERS

                                           2022-NCCOA-796

                                         Opinion of the Court



¶ 25         On appeal, the defendant in Highsmith narrowed his argument compared to

       the Defendant in the present case. The defendant did “not argue on appeal that the

       search of the vehicle was unconstitutional. Instead, he argue[d] the trial court failed

       to make adequate findings of fact and conclusions of law regarding the seizure of the

       marijuana found during the search, given the difficulty of distinguishing legal hemp

       from illegal marijuana.” Id. ¶ 16 (emphasis in original). This Court engaged in the

       traditional totality of the circumstances test to determine whether the police had

       probable cause to conduct a warrantless search and seizure of the marijuana:

                    The Fourth Amendment to the United States Constitution
                    and Article I, Section 20 of the North Carolina
                    Constitution prohibit unreasonable searches and seizures
                    and apply to “brief investigatory detentions such as those
                    involved in the stopping of a vehicle.” State v. Downing, 169
                    N.C. App. 790, 794, 613 S.E.2d 35, 38 (2005) (citation and
                    quotation marks omitted). However, “[i]t is a well-
                    established rule that a search warrant is not required
                    before a lawful search based on probable cause of a motor
                    vehicle in a public roadway . . . may take place.” Id. at 795-
                    96, 613 S.E.2d at 39. This probable cause standard is met
                    where the totality of “the facts and circumstances within
                    the officers’ knowledge and of which they had reasonable
                    trustworthy information are sufficient in themselves to
                    warrant a man of reasonable caution in the belief that an
                    offense has been or is being committed.” State v. Zuniga,
                    312 N.C. 251, 261, 322 S.E.2d 140, 146 (1984) (brackets
                    and quotation marks omitted)[.]

                    ....

                    The trial court found that the officer’s search revealed not
                    only marijuana, but also additional items including a
                                          STATE V. WALTERS

                                            2022-NCCOA-796

                                           Opinion of the Court



                    digital scale, over one thousand dollars in folds of money,
                    ammunition, and a flip cellphone. Under the totality of the
                    circumstances: a vacuum-sealed bag of what appeared to
                    be marijuana, hidden under the seat and found with these
                    items, without any evidence that Defendant claimed to the
                    officers the substance was legal hemp, the officers’
                    suspicions were bolstered, amounting to probable cause to
                    believe the substance at issue was in fact illicit marijuana
                    and not hemp. The trial court therefore did not err in
                    concluding that Defendant’s Fourth Amendment rights
                    were not violated.

       Id. ¶¶ 17, 20. This Court then concluded “the trial court did not err in denying

       Defendant’s motion to suppress . . . .” Id. ¶ 25. However, Highsmith does not answer

       the question on appeal; the defendant in Highsmith specifically did not challenge the

       legality of the search of his vehicle. See id. ¶ 16. But Highsmith does instruct us

       that, although the law regarding marijuana and hemp has recently changed, we still

       follow a traditional probable cause analysis in determining whether a defendant’s

       Fourth Amendment rights have been violated by a warrantless search or seizure. See

       U.S. Const. amend. IV, § 1; see also N.C. Const. art. I, § 20.

¶ 26         “Typically, a warrant is required to conduct a search unless a specific exception

       applies.” Parker, ¶ 25 (citation omitted). Here, the only applicable warrant exception

       is the motor vehicle exception. See id. The State conceded during the suppression

       hearing that “the search of the vehicle was not a search incident to arrest, per se.”

       The trial court later concluded “there was a basis separate and apart from the arrest

       to search the interior of the vehicle.”
                                         STATE V. WALTERS

                                          2022-NCCOA-796

                                         Opinion of the Court



                    In the context of the motor vehicle exception,

                          [a] police officer in the exercise of his duties
                          may search an automobile without a search
                          warrant when the existing facts and
                          circumstances are sufficient to support a
                          reasonable belief that the automobile carries
                          contraband materials. If probable cause
                          justifies the search of a lawfully stopped
                          vehicle, it justifies the search of every part of
                          the vehicle and its contents that may conceal
                          the object of the search.

       Id. ¶ 25 (quoting State v. Degraphenreed, 261 N.C. App. 235, 241, 820 S.E.2d 331, 336

       (2018)).

¶ 27         Here, the “facts and circumstances” available to Deputies Lyall and Watson

       established probable cause to search Defendant’s truck, including the bag in which

       the methamphetamine and hemp were found, and the trial court did not err by so

       concluding. As established above, the use of Deputy Watson’s K-9 did not constitute

       a Fourth Amendment search. But the canine’s alert was a factor contributing to a

       probable cause determination that supports Deputies Lyall and Watson’s decision to

       search Defendant’s truck. In addition to the positive indication by the dog, Deputy

       Lyall was aware of (1) Defendant’s outstanding warrants for possession of

       methamphetamine,      and   (2)   that   Deputy      Norris   had      previously   seized

       methamphetamine from Defendant. Defendant’s outstanding warrants, the fact that

       Deputy Norris had already seized methamphetamine from Defendant, and the
                                        STATE V. WALTERS

                                            2022-NCCOA-796

                                         Opinion of the Court



       positive drug-sniffing dog alert by a dog certified to detect methamphetamine is a

       sufficient basis for probable cause for Deputies Lyall and Watson to search

       Defendant’s truck. The trial court did not err by concluding the deputies had probable

       cause to search the truck.

                                      IV.     Conclusion

¶ 28         Because the State’s use of a drug-sniffing dog did not constitute a Fourth

       Amendment “search” and because Deputies Lyall and Watson had probable cause to

       search Defendant’s truck, the trial court committed no plain error in denying

       Defendant’s motion to dismiss. We affirm the decision of the trial court.

             AFFIRMED AND NO ERROR.

             Judges HAMPSON and JACKSON concur.